Citation Nr: 9915816	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a shell fragment wound 
to the left leg, with an incomplete fracture of the tibial 
complex, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to an increased rating for a shell fragment wound 
to the left leg from 20 percent disabling.

The veteran's claim was initially before the Board in March 
1998, at which time it was remanded for additional 
development.  

At the veteran's May 1998 VA examination, the examiner 
commented on the effect that the veteran's service-connected 
shell fragment wound of the left leg had on his 
employability.  The issue of a Total Rating based on 
Individual Unemployability (TDIU) is therefore referred to 
the RO for appropriate adjudication.  

Also, the veteran contends that his vascular problems (he has 
been diagnosed with peripheral vascular disease) are related 
to his war injury.  The issue of entitlement to service 
connection for a vascular disability on a secondary basis is 
referred to the RO for appropriate adjudication.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran contends that his service-connected shell 
fragment wounds to the left leg are more disabling than 
currently evaluated.  His disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71 (a), Diagnostic Code 5312 
for injuries to Muscle Group XII, anterior muscles of the 
leg.  A 20 percent rating under Diagnostic Code 5312 is 
equivalent to a moderately severe muscle injury.  

This case must be remanded because, in its March 1998 remand, 
the Board asked the examiner to distinguish between 
manifestations of disability attributable to the shell 
fragment wounds and manifestations of disability attributable 
to other disorders.  At the veteran's May 1998 examination, 
the examiner commented that the veteran continued to have 
residual effects from his shrapnel wound to the left lower 
tibia which resolved in a chronic pain syndrome and brought 
about significant loss of function of the lower extremity.  
To the extent that the veteran has been diagnosed with other 
disorders of his left lower leg (peripheral vascular disease 
at his VA examination in February 1997), it is still not 
clear after the May 1998 VA examination to what extent those 
other disorders contribute to the veteran's loss of function 
of the lower extremity. 

The United States Court of Appeals for Veterans Claims  
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the veteran's claim must be remanded in order to 
afford the veteran another examination which specifically 
distinguishes between manifestations of the veteran's shell 
fragment wounds of the leg and manifestations of other 
diagnosed disorders.  The examiner must answer all requested 
questions to the extent feasible.  

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
Therefore, the examination must follow the guidelines 
established in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left leg 
that have not already been associated 
with the claims folder. 

2.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected shell 
fragment wound of the left leg.  The 
examiner should provide diagnoses of all 
disorders of the veteran's left leg.  
Such tests as the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veteran's left leg.  The examination 
report should include responses to the 
following medical questions:

a.  Provide diagnoses of all 
identified disorders (to include 
disorders of the arteries and veins) 
of the left leg. 

b.  What is the etiology of all 
diagnosed disorders in (a), and more 
specifically, are they related to 
the veteran's shell fragment wound 
of the left leg and incomplete 
fracture of the tibial complex?  

c.  Distinguish between all symptoms 
or manifestations of disability of 
the left leg attributable to the 
veteran's shell fragment wounds and 
those symptoms or manifestations 
attributable to other disorders of 
the left leg.  

d.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

e.  Does the veteran have ragged, 
depressed and adherent scars from 
his shell fragment wound?

f.  Does palpation of the muscles in 
the lower left leg show loss of deep 
fascia or muscle substance, or soft 
flabby muscles in the wound area?

g.  Does contraction of the muscles 
in the lower left leg show abnormal 
swelling and hardening?

h.  Do tests of strength, endurance, 
or coordinated movements of muscles 
of the left leg indicate severe 
impairment of function when compared 
with the corresponding muscles of 
the right leg?

i.  Do x-rays show minute multiple 
scattered foreign bodies in the 
lower left leg?

j.  Does the veteran have visible or 
measurable atrophy of muscles of the 
left leg?

k.  Does the veteran have adaptive 
contraction of an opposing group of 
muscles?

l.  Does the veteran have hardening 
of the muscles of the lower left 
leg?

m.  Does the veteran's lower left 
leg (to include the knee and ankle) 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

n.  Does pain significantly limit 
functional ability during flare-ups 
or when the lower left leg is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

For the above questions, the examiner 
should state to the extent possible, 
which symptoms or manifestations are 
attributable to the veteran's shell 
fragment wound of the left leg and which 
are attributable to other diagnosed 
disorders, to include disorders of the 
arteries and veins.  If the examiner 
determines that, it is not feasible to 
respond to any of the above items, the 
examiner should identify specifically the 
items to which it is not feasible to 
respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for a shell fragment 
wound to the left leg with an incomplete 
fracture of the tibial complex from 20 
percent disabling with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca, supra.  The RO should rate the 
veteran under all applicable rating 
codes.  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










